Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/12/2022 is acknowledged.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Variable spring rate chassis as claimed in independent claims 21, 30, and 36 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 6,425,273 (Kim et al.) discloses an apparatus (Figures 1-4), as claimed with a housing (8, 10); a spindle (12, 14); a first spring (20); and a second spring (22). Kim is silent about (a) a first spring biasing the spindle toward the home position, and a second spring operable to selectively bias the spindle toward the home position (claim 21), (b) a second bias element is configured to transition between the first state and the second state in response to installation and removal of the handle (claim 30), and (c) automatically transitioning a second bias element to a second state in response to installation of a first handle to the spindle (claim 36).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,564,296 (Theriault et al.) discloses an apparatus, in Figures 3-9, as claimed with a housing (8, 10); a spindle (12, 14); a first spring (20); and a second spring (22). Theriault is silent about (a) a first spring biasing the spindle toward the home position, and a second spring operable to selectively bias the spindle toward the home position (claim 21), (b) a second bias element is configured to transition between the first state and the second state in response to installation and removal of the handle (claim 30), and (c) automatically transitioning a second bias element to a second state in response to installation of a first handle to the spindle (claim 36).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675